Citation Nr: 0734793	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-35 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to the veteran's request for a Board hearing at 
his local VA office, in November 2004, the RO mailed the 
veteran a letter to a certain Sarasota address asking him to 
clarify the type of hearing he desired.  Later that month, he 
indicated that he wanted a Board videoconference hearing at 
the RO.  

In August 2007, the RO mailed a notice of the scheduled date 
for the veteran's requested Board videoconference hearing to 
the same address and informed him that the hearing was 
scheduled for October 2007.  In September 2007, VA was 
notified that the veteran had moved.  His new apartment 
number was listed as 132.

In October 2007 correspondence sent to his new address, the 
veteran was again notified of his upcoming videoconference 
hearing; however, the letter was mailed to the incorrect 
apartment number.  Further, the letter was sent on October 4, 
2007, for a hearing scheduled for October 26, 2007.  Under 
38 C.F.R. § 19.76, the RO must notify the veteran not less 
than 30 days prior to the hearing date.  The October 4, 2007, 
letter failed to satisfy that provision.  

Thereafter, the veteran failed to report for his 
videoconference hearing scheduled for October 26, 2007.  
Nonetheless, given that the notice letter was send to the 
incorrect apartment number and that he was not given 30 days 
notice, the claim is remanded to reschedule another hearing.   

Accordingly, the case is REMANDED for the following action:

The RO should reschedule the veteran for a 
videoconference hearing directed to his most 
recent address of record, with special 
attention to the current apartment number 
and under the guidance of 38 C.F.R. § 19.76.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

